Citation Nr: 1038068	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-38 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach condition, 
claimed as secondary to an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder (claimed as a nervous condition and depression), other 
than service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee.  In part, the August 2005 rating decision 
awarded service connection for PTSD but denied service connection 
for a acquired psychiatric disorder (claimed as a nervous 
condition depression).  In view of these circumstances, the Board 
has characterized the issues as set forth on the title page.   

In addition, pursuant to this decision, service connection for an 
acquired psychiatric disorder is being denied.  However, service 
connection for PTSD is currently in effect.  As such, the 
Veteran's service connection claim for a stomach disorder is 
viable on a secondary basis, as reflected and characterized on 
the title page of this decision.  

The service connection claim for a stomach condition is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is already service-connected for PTSD and the 
evaluation of this disability reflects that manifestations 
including major depression have been attributed to this 
disability and are specifically enumerated in the rating criteria 
used for the evaluation of PTSD.

2.  There is no independent basis upon which to grant service 
connection for an acquired psychiatric disorder, to include a 
nervous condition or major depression, as this condition was not 
shown in service or during the first post-service year, and there 
has been no competent and credible nexus evidence presented 
etiologically linking a claimed nervous/psychiatric disorder to 
the Veteran's period of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not 
incurred during active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.14, 4.130 
(2010); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in August 2004, wherein the Veteran was 
advised of the provisions relating to the VCAA.  The Veteran was 
advised that VA would assist him with obtaining relevant records 
from any Federal agency, which may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, the 
letter informed the Veteran that VA would make reasonable efforts 
to obtain private or non-Federal medical records, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to release 
private medical records to the VA.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include an explanation relating to 
the assignment of a disability rating and an effective date for 
the award of benefits should service connection be awarded.  Id. 
at 486.  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date as was discussed in the Dingess case in a July 2006 letter 
and in November 2006, when the Statement of the Case (SOC) was 
issued.  Adjudication of the claims on appeal was undertaken in 
the SOC issued in November 2006.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case).  As a practical matter, inasmuch as the service connection 
claim for a nervous/psychiatric being adjudicated on the merits 
herein is being denied, the matter relating to Dingess notice is 
moot and the Board finds no prejudice to the Veteran in 
proceeding with this decision.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claim on appeal has been obtained 
(aside from that claim being remanded).  The Veteran's service 
treatment records (STRs) have been obtained.  Also on file are 
the Veteran's post service private and VA medical records, as 
well as statements and contentions provided by the Veteran and 
his representative.  In addition, two VA examinations relating to 
the claim for a nervous/psychiatric condition have been  
conducted in this case (2004 and 2006).   

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In May 2004, the Veteran filed a service connection claim for a 
psychiatric disorder to include PTSD and depression.  

The Veteran's STRs include a September 1967 enlistment 
examination report reflecting that a psychiatric evaluation was 
normal and that the Veteran denied having depression or excessive 
worry.  An August 1969 separation examination report also 
reflects that psychiatric evaluation was normal and that the 
Veteran denied having depression or excessive worry.  

Private medical records dated in 1984 reflect that anxiety 
neurosis was diagnosed and that the Veteran reported having 
problems with his nerves since 1969 when he came back from 
Vietnam.  

In May 2004, the Veteran underwent a VA psychiatric evaluation.  
The Veteran's symptoms and manifestations included nightmares, 
flashbacks, anxiety and severe depression.  Severe, chronic PTSD; 
and recurrent major depression, in partial remission, was 
diagnosed.  The examiner indicated that the depression was 
undoubtedly directly related to the PTSD.   

By rating action of August 2005, service connection was 
established for PTSD, for which a 10 percent evaluation was 
assigned effective from May 2004.  Service connection for an 
acquired psychiatric disorder ("nervous condition") was denied. 

VA records dated in 2005 and 2006 reflect that the Veteran 
continued to be treated for PTSD, and that he had begun a trial 
of the medication Celexa, to address depression and anxiety. 

In May 2006, the Veteran underwent a VA evaluation conducted by 
the same board certified psychiatrist who had evaluated him in 
2004.  Severe, chronic PTSD; and recurrent, recently severe, 
major depression were diagnosed.  The examiner indicated that the 
Veteran continued to present serious symptoms and signs of PTSD 
and that associated with that diagnosis were a severe level of 
major depression.  

In an August 2006 rating action, an increased evaluation of 30 
percent was granted for PTSD effective from August 2006.

Analysis

The Veteran maintains that service connection is warranted for an 
acquired psychiatric disorder.  

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
conditions including psychoses, although not otherwise 
established as incurred in or aggravated by service, are 
manifested to a compensable degree within one year following the 
requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board acknowledges that the record, to include VA evaluations 
conducted in May 2004 and May 2006, reflects that the Veteran has 
co-existing diagnoses of PTSD and major depression.  Service 
connection is in effect for PTSD, which has been assigned a 10 
percent evaluation effective from May 2004, and a 30 percent 
evaluation effective from May 2006, under the General Formula for 
rating mental disorders found at 38 C.F.R. § 4.130, Codes 9201-
9435, which includes code 9411 used for the evaluation of PTSD.

Significantly, the VA examiner in both 2004 and 2006, indicated 
that depression was directly related to the Veteran's PTSD.  In 
the regard, the Board notes that under the General Formula for 
rating mental disorders found at 38 C.F.R. § 4.130, Codes 9201-
9435, which as previously mentioned includes code 9411 used for 
the evaluation of PTSD, depressed mood and near-continuous 
depression are manifestations which are specifically included in 
the enumerated criteria supporting the assignment of 30 and 70 
percent ratings for PTSD, respectively, under that rating 
criteria.  

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or more) 
for the same symptomatology; such a result would overcompensate 
the claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  Essentially, under the 
anti-pyramiding provision of 38 C.F.R. § 4.14, (2008), the 
evaluation of the "same disability" or the "same manifestation" 
under various diagnoses is to be avoided.  The United States 
Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 
Vet. App. 259 (1994), that for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against pyramiding, 
the critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.  Here, depression is 
already being compensated as part of the symptomatology which 
supports the current assignment of a 30 percent evaluation for 
PTSD. 

In this case, as detailed above, the Veteran is already service-
connected for PTSD to include manifestations of depression.  
Therefore, a grant of service connection for another psychiatric 
disorder, such as a nervous condition or depression, would not 
result in any additional benefit to the Veteran and would, in 
fact, be in violation of the prohibition against pyramiding.  38 
C.F.R. § 4.14; Esteban v. Brown.  Consequently, the claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (when the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

For the sake of completeness, the Board further notes that, even 
if the Veteran were not already service-connected for PTSD, the 
file does not contain nexus evidence linking depression, 
diagnosed many years after the Veteran's discharge from service, 
to the Veteran's period of service.  The requirement of an 
evidentiary showing of an etiological relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
As a related matter, there was no indication of any diagnosed 
nervous/psychiatric disorder in service or within the first post 
service year and chronicity of symptomatology since service is 
not established by the clinical records.  To the extent that the 
Veteran has complained of nervous trouble since service (March 
1984 record), an account that is considered both credible and 
competent, this history is consistent with and already 
contemplated in conjunction with the grant of service connection 
for PTSD.  Therefore, this claim would still be denied.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, is denied.


REMAND

The Veteran contends that service connection is warranted for a 
stomach condition.  He maintains that he had stomach problems in 
1969 and was treated for stomach problems within the first post-
service year.  

In the alternative, he maintains that the claimed stomach 
condition is secondary to a nervous disorder.  Although service 
connection for a nervous/psychiatric disorder has  been denied by 
the Board, service connection is in effect for PTSD, representing 
a viable theory of entitlement to service connection for a 
stomach condition on a secondary basis.  Service connection may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a) (2010); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

A summary of the evidence on file reflects that the STRs are 
negative for any stomach-related complaints or diagnosis, as was 
the August 1969 separation examination report.  Private medical 
evidence reflects that between July 1970 and August 1972, the 
Veteran was treated for GI distress and abdominal cramping, 
assessed as possible peptic ulcer.  Service connection for 
certain chronic diseases, including  peptic ulcer disease, may be 
warranted on a presumptive basis if manifest to a compensable 
degree within one year after separation from active service.  38 
C.F.R. §§ 3.307, 3.309.  

Subsequent private medical records document stomach pain in 1986; 
irritable bowel syndrome; and GI distress in 1992.  VA records 
dated in 2005 and 2006 reflect that the Veteran's diagnosed 
medical conditions include gastroesophageal reflux disease 
(GERD).  

The Board points out that a VA examination has not yet been 
furnished in conjunction with the Veteran's claimed stomach 
condition, but is warranted in this case.  Fulfillment of VA's 
duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In a claim for 
service connection, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates that 
the Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability/death may be 
associated with in-service injuries for purposes of a VA 
examination).  Given the evidence on file, the Veteran should be 
afforded a VA examination which addresses the claimed stomach 
condition in relation to the potential theories of entitlement 
for service connection.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81( 2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence (not already on file) 
relevant to his service connection claim 
for a stomach disorder.  

2.  Any available VA medical records dated 
from April 2006 forward relating to the 
Veteran's claimed stomach condition should 
be obtained and associated with the claims 
folder.  

3.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of his claimed 
stomach disorder.  The claims file, to 
include a complete copy of this remand, 
should be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner should 
annotate the report to reflect that review 
of the claims file was undertaken.  A 
discussion of the Veteran's lay history and 
symptomatology as well as the documented 
pertinent medical history should also be 
included.  All appropriate tests or studies 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner's report shall also address the 
following matters:

a) The examiner shall identify the 
manifestations and diagnosis relating to 
the claimed stomach disorder, to verify the 
presence of this claimed disorder.

b) The examiner shall express an opinion as 
to whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed stomach disorder is 
causally or etiologically related to the 
Veteran's period of active service  
extending from September 1967 to August 
1969, or manifested during the first post-
service year (should peptic ulcer be 
shown).  

c) The examiner is also requested to 
address whether any currently manifested 
stomach disorder is at least as likely as 
not (at least a 50 percent probability) 
caused by service-connected PTSD; or in the 
alternative whether it is at least as 
likely as not (at least a 50 percent 
probability) that service-connected PTSD 
aggravated (i.e., permanently worsened) any 
stomach disorder found on examination.  If 
aggravation is found, the degree of 
aggravation must be specifically 
identified.

4.  After the requested examination has 
been completed, the examination report 
should be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner for correction.

5.  Then readjudicate the Veteran's service 
connection claim for a stomach disorder, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained, to include 
consideration of service connection on a 
direct, presumptive and secondary basis.  
If the decision with respect to this claim 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
pertinent to the issue currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


